United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3357
                                    ___________

Edward Wright,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Officer Baker, Cummins Unit,          *
Arkansas Department of Correction,    *
                                      *
            Appellee.                 * [UNPUBLISHED]
                                 ___________

                          Submitted: April 30, 1998
                              Filed: May 5. 1998
                                   ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Edward Wright appeals the district court&s1 judgment entered upon a jury verdict
in favor of defendant in this 42 U.S.C. § 1983 action. For reversal, Wright argues the
district court impermissibly seated an eight-member jury. We disagree. See Fed. R.
Civ. P. 48 (court shall seat jury of not fewer than six and not more than twelve
members). In addition, Wright&s complaints concerning his counsel are not grounds for


      1
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
reversal in this civil action. See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-